Citation Nr: 1810118	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  11-27 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Beth A. Blackmore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This case was previously before the Board in November 2013 and March 2017, when it was remanded for additional development.  The Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).  In February 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  In that hearing, the Veteran waived RO review of new evidence.

The Veteran has a separate appeal stream that remains in advance status and is not yet active before the Board.  In that other stream, he has requested a Board hearing.  Those issues are not presently before the Board.  As the issue being adjudicated in this decision is not inextricably intertwined with the other appeal stream, the Board finds that a merge of the two appeal streams is not appropriate, and the claim can be adjudicated.


FINDING OF FACT

The preponderance of the evidence is against a finding that a left shoulder disorder is etiologically related to the Veteran's active military service.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C. §§ 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104, (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1131 (2012).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Certain disabilities are presumed to be serviced connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309.

In this case, the Board acknowledges current diagnoses of a right rotator cuff tear and a right labral tear, based on an October 2017 VA examination report.  The Board has reviewed the service treatment records and finds that there have been no complaints, treatment, or diagnosis of an injury to the Veteran's left shoulder during active service.  However, in his February 2012 hearing, the Veteran testified that during active service, his left shoulder pain started when he slept on frozen ground in minus eight degree temperatures.  He stated that after getting up, his shoulder "snapped real loud," and that his shoulder still snapped like that ever since.

Despite the Veteran's testimony, the remaining question for the Board is whether there exists an etiological relationship, or nexus, between the current disability and service.  In the October 2017 VA examination report, the VA examiner noted that there was no trauma to the Veteran's shoulder during active service, but that according to the Veteran, the onset of his pain began in the 1980s.  

The VA examiner opined that it was less likely than not that the Veteran's shoulder pain during active service was related to his current rotator cuff and labral tear.  The examiner acknowledged that the Veteran claimed pain in cold during the 1980s and now had cuff tear and labral tear.  However, the examiner stressed that these required "either injury or overuse with time."  The Veteran's cervicalgia and neuropathy were also noted to be separate problems not related to the shoulder.  The current shoulder condition was found to be less likely as not related to pain in service, with no injury but rather natural age progression.  As to the snapping of the left scapula complained of by the Veteran as beginning in service, no documentation of this was found.

The Board finds that the October 2017 VA examination report, finding no nexus between the Veteran's current left shoulder disorder and his active service, is the most probative evidence of record, as the examiner reviewed the claims file and provided a detailed rationale.  The Veteran is competent to observe lay symptoms, but he does not have the training or credentials to provide a competent opinion as to the etiology of his perforated right tympanic membrane.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the above analysis, the preponderance of the evidence is against the claim for service connection for a left shoulder disorder, and the claim must be denied.  38 U.S.C. § 5107(b).



ORDER

Entitlement to service connection for a left shoulder disorder is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


